                               Doc #: 47 -Filed:
       Case: 1:19-cv-02033-CABREDACTED     PUBLIC   VERSION
                                                 05/12/20 1 of 11. PageID #: 359



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO



 UNITED STATES OF AMERICA,
                                                               Case.: 1:19-cv-02033-CAB
                Plaintiff,
                                                               PUBLIC VERSION
 v.

 NOVELIS INC.

 and

 ALERIS CORPORATION,

                 Defendants.



       [PROPOSED] MODIFIED HOLD SEPARATE STIPULATION AND ORDER
        It is hereby stipulated and agreed by and between the undersigned parties, subject to

approval and entry by the Court, as follows:

                             I.   BACKGROUND AND OBJECTIVES

        1.     Plaintiff United States filed a complaint on September 4, 2019, alleging that

Defendant Novelis Inc.’s (“Novelis”) acquisition of Defendant Aleris Corporation (“Aleris”)

would violate Section 7 of the Clayton Act, 15 U.S.C. § 18, because it likely would substantially

lessen competition in the development, manufacture, and sale of aluminum automotive body

sheet (“ABS”) to customers in North America.

        2.     Prior to the filing of the Complaint, the parties entered into an arbitration

agreement (“Arbitration Agreement”). (Dkt. 11-1). In the Arbitration Agreement, the parties

agreed to submit their dispute to binding arbitration on a single dispositive issue: whether

aluminum ABS constituted a relevant antitrust product market. Under the Arbitration


                                                  1
     Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 2 of 11. PageID #: 360



Agreement, the parties agreed that if the United States prevailed, Defendants would have to

divest Aleris’s Lewisport, Kentucky facility to a buyer acceptable to the United States. (Dkt. 11-

1 at ¶ 4(c)). If the Defendants prevailed, the United States would dismiss the lawsuit.

       3.      As part of the Arbitration Agreement, the parties also agreed that divestiture of a

50 percent interest in Novelis’s                      facility to an independent competitor would

also resolve the violations alleged by the United States. Acceptance of this divestiture as a

remedy was contingent, however, on Defendants completing the divestiture prior to the

commencement of the arbitration hearing. Thus, under the Arbitration Agreement, the parties

agreed that either of two potential divestiture asset packages would resolve the violations alleged

by the United States: 1) a divestiture of 50 percent of Novelis’s                    facility; or 2)

a divestiture of Aleris’s Lewisport, Kentucky facility. (Dkt. 11-1 at ¶¶ 3-4).

       4.      On January 9, 2020, the Court entered a Hold Separate Stipulation and Order

(Dkt. 41), requiring that both of the two potential divestiture asset packages be maintained and

held separate from Defendants’ other operations pending a final decision by the parties on which

assets would be divested.

       5.      On January 21, 2020, the Court ordered a stay of proceedings and referred this

matter to binding arbitration (Dkt. 44), pursuant to the Administrative Dispute Resolution Act of

1996 (5 U.S.C. § 571, et seq.) and in accordance with the parties’ agreement.

       6.      Defendants did not divest 50 percent of Novelis’s                       facility prior

to the arbitration hearing commencing on February 12, 2020.

       7.      On March 9, 2020, the United States prevailed in the arbitration when the

arbitrator determined aluminum ABS to be a relevant antitrust product market.




                                                  2
     Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 3 of 11. PageID #: 361



       8.      As permitted under the terms of the Arbitration Agreement (Dkt. 11-1 at ¶ 5) and

the Hold Separate Stipulation and Order entered by the Court on January 9, 2020 (Dkt. 41), the

Defendants consummated their transaction on April 14, 2020.

       9.      The United States has now filed the attached proposed Final Judgment requiring

Defendants to divest Aleris’s Lewisport, Kentucky facility to a buyer acceptable to the United

States. The proposed Final Judgment would ensure Defendants’ prompt divestiture of the

Divestiture Assets for the purpose of establishing a viable competitor in the development,

manufacture and sale of aluminum ABS in order to remedy the effects the United States alleges

would otherwise result from Novelis’s acquisition of Aleris.

       10.     The parties also now seek entry of this Modified Hold Separate Stipulation and

Order (“Modified Stipulation and Order”), which will supersede the January 9, 2020 Order (Dkt.

41). This Modified Stipulation and Order will govern the Defendants’ conduct in the period

before the proposed Final Judgment becomes final.

       11.     Because a proposed Final Judgment was not filed at the time of the January 9,

2020 Order (Dkt. 41), the January 9, 2020 Order did not reference entry of or compliance with

the proposed Final Judgment. Now with the filing of the attached proposed Final Judgment, the

Modified Stipulation and Order incorporates provisions for entry of and compliance with the

proposed Final judgment.

       12.     Additionally, the January 9, 2020 Hold Separate Stipulation and Order, required

the Defendants to preserve, maintain, and hold separate tangible and intangible assets related to

both of the two potential divestiture asset packages – Novelis’s                    facility and

Aleris’s Lewisport, Kentucky facility. The United States now seeks, and Defendants have

agreed to, divestiture of the Lewisport, Kentucky facility. The                    facility thus no



                                                 3
     Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 4 of 11. PageID #: 362



longer needs to be held separate. This Modified Stipulation and Order therefore releases Novelis

of its obligation to hold the        assets separate.

        13.     With respect to the Aleris Lewisport, Kentucky facility, the Modified Stipulation

and Order will ensure that, prior to divestiture, those assets will continue to be held entirely

separate, distinct, and apart from those of Defendants’ other operations and that Defendants will

continue to preserve and maintain those assets.

        14.      WHEREFORE, for good cause shown, it is hereby ORDERED:

                                       II.    DEFINITIONS

    For purposes of this Modified Stipulation and Order, the following definitions shall apply:

        A.       “Aluminum ABS” means aluminum automotive body sheet, a rolled aluminum

sheet product used for automotive applications.

        B.      “Novelis” means Defendant Novelis Inc., a Canadian corporation with its

headquarters in Atlanta, Georgia, its successors and assigns, and its subsidiaries, divisions,

groups, affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents,

and employees.

        C.      “Aleris” means Defendant Aleris Corporation, a Delaware corporation with its

headquarters in Cleveland, Ohio, its successors and assigns, and its subsidiaries, divisions,

groups, affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents,

and employees.

        D.      “Defendants” means Novelis and Aleris.

        E.      “Divestiture Assets” means:

                 1.   All of Defendants’ rights, title, and interests, wherever located, in and

                 relating to the manufacturing and support facilities located at:



                                                  4
Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 5 of 11. PageID #: 363



           a. 1372 State Route 1957, Lewisport, Kentucky 42351 (the “Lewisport

              Rolling Mill”); and

           b. 1450 East Avis Drive, Madison Heights, Michigan 48071 (the “Innovation

              Center”);

           c. All tangible assets, wherever located, related to or used in connection with

              the operation of the Lewisport Rolling Mill, including, but not limited to:

              research and development activities; all manufacturing equipment, tooling

              and fixed assets, personal property, inventory, office furniture, materials,

              supplies, and all other tangible property and assets; all licenses, permits,

              and authorizations issued by any governmental organization; all contracts,

              teaming arrangements, agreements, leases, commitments, certifications,

              and understandings, including supply agreements; all customer lists,

              contracts, accounts, and credit records; all repair and performance records

              and all other records; and

           d. All intangible assets related to or used in connection with the operation of

              the Lewisport Rolling Mill, including, but not limited to: all patents;

              licenses and sublicenses; intellectual property; copyrights; trademarks;

              trade names; service marks; service names; technical information;

              computer software (including software developed by third parties) and

              related documentation; know-how; trade secrets; drawings; blueprints;

              designs; design protocols; specifications for materials; specifications for

              parts and devices; safety procedures for the handling of materials and

              substances; quality assurance and control procedures; design tools and



                                           5
     Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 6 of 11. PageID #: 364



                         simulation capability; all manuals and technical information Aleris

                         provides to its own employees, customers, suppliers, agents, or licensees;

                         and all research data concerning historic and current research and

                         development efforts, including, but not limited to, designs of experiments,

                         and the results of successful and unsuccessful designs and experiments.

       F.         “Relevant Employees” means all full-time, part-time, or contract employees who

supported or whose job responsibilities related to the Divestiture Assets at any time between July

26, 2018 and the date on which the Divestiture Assets are divested to an Acquirer, including but

not limited to all employees located at the Lewisport Rolling Mill, the Innovation Center, and all

other personnel involved in the design, manufacture, or sale of any products produced at the

Lewisport Rolling Mill, including engineering and support employees, wherever such employees

are located.

       G.         “Transaction” means the acquisition of Aleris by Novelis.

                               III.   JURISDICTION AND VENUE

       The Court has jurisdiction over the subject matter of this action and over each of the

parties hereto, and venue for this action is proper in the United States District Court for the

Northern District of Ohio.

            IV.      COMPLIANCE WITH AND ENTRY OF FINAL JUDGMENT

       A.         The parties stipulate that a Final Judgment in the form attached hereto as Exhibit

A may be filed with and entered by the Court, upon the motion of any party or upon the Court’s

own motion, at any time after compliance with the requirements of the Antitrust Procedures and

Penalties Act (15 U.S.C. § 16) (“APPA”), and without further notice to any party or other

proceedings, provided that the United States has not withdrawn its consent, which it may do at



                                                   6
     Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 7 of 11. PageID #: 365



any time before the entry of the proposed Final Judgment by serving notice on Defendants and

by filing that notice with the Court. Defendants agree to arrange, at their expense, publication as

quickly as possible of the newspaper notice required by the APPA, which will be drafted by the

United States in its sole discretion. The publication must be arranged no later than three (3)

business days after Defendants’ receipt from the United States of the text of the notice and the

identity of the newspaper within which the publication must be made. Defendants must

promptly send to the United States: (1) confirmation that publication of the newspaper notice has

been arranged; and (2) the certification of the publication prepared by the newspaper within

which the notice was published.

         B.     Defendants must abide by and comply with the provisions of the proposed Final

Judgment, pending the Court’s entry of the proposed Final Judgment, or until expiration of time

for all appeals of any Court ruling declining entry of the proposed Final Judgment, and must,

from the date of the signing of this Modified Stipulation and Order by the parties, comply with

all the terms and provisions of the proposed Final Judgment. The United States will have the full

rights and enforcement powers set forth in the proposed Final Judgment as though the same were

in full force and effect as the final order of the Court.

         C.     This Modified Stipulation and Order applies with equal force and effect to any

amended proposed Final Judgment agreed upon in writing by the parties and submitted to the

Court.

         D.     If (1) the United States has withdrawn its consent, as provided in Paragraph IV(A)

above; or (2) the proposed Final Judgment is not entered, the time has expired for all appeals of

any Court ruling declining entry of the proposed Final Judgment, and the Court has not otherwise

ordered continued compliance with the terms and provisions of the proposed Final Judgment,



                                                   7
     Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 8 of 11. PageID #: 366



then the parties are released from all further obligations under this Modified Stipulation and

Order, and the making of this Modified Stipulation and Order shall be without prejudice to any

party in this or any other proceeding.

       E.      Defendants represent that the divestiture ordered by the proposed Final Judgment

can and will be made, and that Defendants will not later raise a claim of mistake, hardship or

difficulty of compliance as grounds for asking the Court to modify any of the provisions

contained therein.

             V.      HOLD SEPARATE AND PRESERVATION OBLIGATIONS

       Until the divestiture required by the proposed Final Judgment has been accomplished:

       A.      Defendants must preserve, maintain, and continue to operate each of the

Divestiture Assets as an independent, ongoing, economically viable competitive business, with

management, sales, and operations of the Divestiture Assets held entirely separate, distinct, and

apart from those of Defendants’ other operations. Defendants must not coordinate their

production, marketing, or terms of sale of any products with those produced or sold by or under

the Divestiture Assets. Within twenty (20) days after the entry of this Modified Stipulation and

Order, Defendants must inform the United States of the steps they have taken to comply with this

Modified Stipulation and Order.

       B.      Defendants shall take all steps necessary to ensure that (1) the Divestiture Assets

will be maintained and operated as an independent, ongoing, economically viable and active

competitor in the development, manufacture, and sale of Aluminum ABS (2) management of the

Divestiture Assets will not be influenced by Novelis; and (3) the books, records, competitively

sensitive sales, marketing and pricing information, and decision-making concerning production,




                                                 8
     Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 9 of 11. PageID #: 367



distribution or sales of products by or under the Divestiture Assets will be kept separate and apart

from Novelis’s other operations.

       C.      Defendants must maintain at 2019, or previously approved levels for 2020,

whichever are higher, all promotional, advertising, sales, technical assistance, marketing, and

merchandising support for the Divestiture Assets.

       D.      Defendants shall provide sufficient working capital and lines and sources of credit

to continue to maintain the Divestiture Assets as an economically viable and competitive,

ongoing business, consistent with the requirements of Paragraphs A and B of this Section V.

       E.      Defendants shall take all steps necessary to ensure that the Divestiture Assets are

fully maintained in operable condition at no less than current capacity and sales, and shall

maintain and adhere to normal repair and maintenance schedules for the Divestiture Assets.

       F.      Defendants shall not, except as part of any divestiture approved by the United

States in accordance with the terms of the proposed Final Judgment remove sell, lease, assign,

transfer, pledge or otherwise dispose of any of the Divestiture Assets, other than pledges in favor

of Standard Chartered Bank and Wells Fargo Bank, National Association under Novelis’s

existing credit agreements dated January 10, 2017 and October 6, 2014, respectively, in each

case as amended.

       G.      Defendants must maintain, in accordance with sound accounting principles,

separate, accurate, and complete financial ledgers, books, and records that report on a periodic

basis, such as the last business day of every month, consistent with past practices, the assets,

liabilities, expenses, revenues, and income of the Divestiture Assets.

       H.      Defendants must take no action that would jeopardize, delay, or impede the sale

of the Divestiture Assets.



                                                 9
    Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 10 of 11. PageID #: 368



       I.      Defendants must maintain the working conditions, staffing levels, and work force

training and expertise associated with the Divestiture Assets. Relevant Employees must not be

transferred or reassigned except for transfer bids initiated by employees pursuant to Defendants’

regular, established job posting policy. Defendants must provide the United States with ten (10)

calendar days’ notice of the transfer of Relevant Employees. Upon objection by the United

States to such transfer, Relevant Employees may not be transferred or reassigned. Defendants

must use all reasonable efforts, including by providing financial incentives, to encourage

Relevant Employees to continue in the positions held as of December 23, 2019, the date of the

signing of the Hold Separate Stipulation and Order by the United States and Defendants;

however, financial incentives may not be structured so as to disincentivize employees from

accepting employment with an Acquirer.

       J.      Defendants must appoint a person or persons to oversee the Divestiture Assets,

and who will be responsible for Defendants’ compliance with this Section V. This person will

have complete managerial responsibility for the Divestiture Assets, subject to the provisions of

the Final Judgment. In the event such person is unable to perform his or her duties, Defendants

must appoint, subject to the approval of the United States, a replacement within ten (10) working

days. Should Defendants fail to appoint a replacement acceptable to the United States within this

time period, the United States will appoint a replacement.

       K.      Defendants must take no action that would interfere with the ability of any trustee

appointed pursuant to the proposed Final Judgment to complete the divestiture pursuant to the

proposed Final Judgment to an Acquirer acceptable to the United States.




                                                10
    Case: 1:19-cv-02033-CAB Doc #: 47 Filed: 05/12/20 11 of 11. PageID #: 369



                  VI.     DURATION OF HOLD SEPARATE AND ASSET
                              PRESERVATION OBLIGATIONS

       Defendants’ obligations under Section V of this Modified Stipulation and Order must

remain in effect until: (1) consummation of the divestiture required by the proposed Final

Judgment; or (2) further order of the Court. If the United States voluntarily dismisses the

Complaint in this matter, Defendants are released from all further obligations under this

Modified Stipulation and Order.

DATED: May 12, 2020
Respectfully submitted,

 FOR PLAINTIFF UNITED STATES OF                    FOR DEFENDANTS NOVELIS INC.
 AMERICA                                           AND ALERIS CORPORATION


 /s/ Samer M. Musallam                             /s/ Farrell J. Malone
 Samer M. Musallam (Ohio #0078472)                 Farrell J. Malone (pro hac vice)
 U.S. Department of Justice, Antitrust Division    Latham & Watkins LLP
 450 Fifth Street, NW, Suite 8700                  555 11th Street, NW
 Washington, DC 20001                              Washington, DC 20004
 (202) 598-2990                                    (202) 637-2200
 Samer.Musallam@usdoj.gov                          farrell.malone@lw.com




                                             ORDER

IT IS SO ORDERED by this Court, this ____ day of ______________, 2020.



                                                       United States District Judge




                                                  11
